IN THE SUPREME COURT OF NORTH CAROLINA

                                          No. 65A19

                                    Filed 6 December 2019

 IN THE MATTER OF: A.R.A., P.Z.A., Z.K.A.



      On discretionary review pursuant to N.C.G.S. § 7A-31, prior to determination

in the Court of Appeals, of an order entered on 12 December 2018 by Judge Ali B.

Paksoy in District Court, Cleveland County. This matter was calendared for

argument in the Supreme Court on 7 November 2019 but determined on the record

and briefs without oral argument pursuant to Rule 30(f) of the North Carolina Rules

of Appellate Procedure.


      Charles E. Wilson, Jr. for petitioner-appellee Cleveland County Department of
      Social Services.

      Parker Poe Adams & Bernstein LLP, by William L. Esser IV, for appellee
      Guardian ad Litem.

      Surratt Thompson & Ceberio PLLC, by Christopher M. Watford, for
      respondent-appellant mother.


      MORGAN, Justice.


      Respondent-mother appeals from the district court’s 12 December 2018 order

terminating her parental rights to A.R.A. (Amy), P.Z.A. (Peter), and Z.K.A. (Zara)

(collectively, the children).1 We affirm.



      1    Pseudonyms have been used to protect the identity of the juveniles and for ease of
reading.
                                IN RE: A.R.A., P.Z.A., Z.K.A.

                                     Opinion of the Court



       The Cleveland County Department of Social Services (DSS) has an extensive

history of involvement with respondent-mother and the father2 of the juveniles in this

matter, based upon the father’s substance abuse and domestic violence issues. In

2013, the father was convicted of assaulting Amy and respondent-mother. In 2015,

the father assaulted Peter and threatened to kill Peter and respondent-mother. The

father assaulted Amy again in 2015, resulting in a conviction of habitual

misdemeanor assault. After serving time in prison for the habitual misdemeanor

assault conviction, the father was released from incarceration in October 2016. In

December 2016, respondent-mother allowed the father to return to the home where

she lived with the children, despite his prior assaults on them and in violation of a

specific condition of the father’s post-release supervision conditions.

       On 20 December 2016, respondent-mother voluntarily placed all three children

in foster care so that the father could reside in the family home with her. On 13

January 2017, DSS obtained nonsecure custody of the children and filed a juvenile

petition alleging that the children were neglected juveniles. In its petition, DSS

alleged that respondent-mother and the father had repeatedly failed to comply and




       2 The father filed timely notice of appeal to this Court from the termination order, but
subsequently filed a motion to withdraw his appeal on 10 June 2019. This Court allowed the
father’s motion to withdraw his appeal by order entered 1 July 2019. Although the father
therefore is not a party to this appeal, his actions and presence in respondent-mother’s case
are highly relevant. Accordingly, we discuss the father’s involvement with the matter in
significant detail.

                                              -2-
                            IN RE: A.R.A., P.Z.A., Z.K.A.

                                  Opinion of the Court



cooperate with DSS and the court to assist the parents in keeping the children safe

and in avoiding the need for an out-of-home placement.

       The district court entered a combined adjudication and disposition order on 24

March 2017.     Based upon stipulations made by the parties, the children were

adjudicated to be neglected juveniles, and custody of the juveniles was continued with

DSS.    Respondent-mother was ordered to complete a court-approved parenting

education program; demonstrate appropriate parenting skills and an understanding

of how substance abuse and domestic violence affects the children; complete an

assessment by the Abuse Prevention Council (APC) or another court-approved

domestic violence victims’ program and comply with all recommendations for

treatment; and demonstrate her ability to provide a safe and stable home

environment consistent with county minimum standards and that is free from

substance abuse and domestic violence for a minimum of six months. The father was

ordered to comply with similar requirements, with the additional requirements of

completing a substance abuse assessment; obtaining assessment through a domestic

violence batterer’s program; and complying with all resulting recommendations.

       At a review hearing held on 14 June 2017, pursuant to N.C.G.S. § 7B-906.1,

the district court found that respondent-mother and the father had continued to

reside together. Respondent-mother had started parenting classes and the APC

program, but had missed two sessions of the APC program.




                                          -3-
                            IN RE: A.R.A., P.Z.A., Z.K.A.

                                 Opinion of the Court



      On 1 November 2017, the district court held a permanency planning hearing

pursuant to N.C.G.S. § 7B-906.1, at which respondent-mother stated that it was Amy

who had wanted the father to return to the family home upon his release from prison.

In an order entered on 14 November 2017, the district court found that respondent-

mother and the father continued to reside together, and that they continued to deny

or minimize the impact that their substance abuse and history of domestic violence

had upon the children. Respondent-mother completed a parenting program in July

2017, but, at the time of the hearing, had completed only four out of the twelve

sessions required by the APC program.          The district court further found that

respondent-mother and the father both tested positive for marijuana in September

2017. The district court adopted a primary permanent plan of reunification with a

secondary permanent plan of custody with a court-approved caretaker.

      On 20 December 2017, the district court held a permanency planning review

hearing.   The district court entered an order on 11 January 2018 finding that,

although respondent-mother and the father had made some effort to comply with the

court’s requirements, they had not demonstrated to the court any significant progress

in correcting the conditions that led to the children’s removal from their care.

Respondent-mother was scheduled to complete the APC program on 22 December

2017 but had failed to comply with the court’s recommendations for mental health

services and substance abuse treatment. Both parents continued to deny

responsibility for their situation and placed the blame on the children, particularly


                                         -4-
                              IN RE: A.R.A., P.Z.A., Z.K.A.

                                   Opinion of the Court



Amy. In its January 2018 order, the district court changed the primary permanent

plan to adoption, concurrent with a secondary permanent plan of reunification.

      On 22 January 2018, DSS filed a petition to terminate the parental rights of

respondent-mother and the father on the grounds of neglect, willful failure to make

reasonable progress, and willful failure to pay a reasonable portion of the cost of care.

See N.C.G.S. § 7B-1111(a)(1)–(3) (2017). The district court held hearings on the 2018

dates of 18 July, 25 September, and 16 November, and on 12 December 2018, entered

an order finding that the evidence in the case established facts sufficient to support

the termination of respondent-mother’s and father’s parental rights on the grounds

of neglect and willful failure to make reasonable progress. The district court further

concluded that it was in the children’s best interests that both parents’ parental

rights be terminated. Accordingly, the district court terminated the parental rights

of respondent-mother and the father.

      Respondent-mother gave timely notice of appeal to the North Carolina Court

of Appeals. On 8 April 2019, respondent-mother filed a petition with this Court

seeking discretionary review of the order terminating her parental rights, prior to a

determination of the Court of Appeals. This Court allowed respondent-mother’s

petition for discretionary review on 1 May 2019.

      The North Carolina Juvenile Code provides for a two-stage process for the

termination of parental rights: adjudication and disposition. N.C.G.S. §§ 7B-1109, -

1110 (2017). At the adjudicatory stage, the petitioner bears the burden of proving by


                                           -5-
                             IN RE: A.R.A., P.Z.A., Z.K.A.

                                  Opinion of the Court



“clear, cogent, and convincing evidence” the existence of one or more grounds for

termination under N.C.G.S. § 7B-1111(a). N.C.G.S. § 7B-1109(f). We review a district

court’s adjudication under N.C.G.S. § 7B-1109 “to determine whether the findings are

supported by clear, cogent and convincing evidence and the findings support the

conclusions of law.” In re Montgomery, 311 N.C. 101, 111, 316 S.E.2d 246, 253 (1984)

(citing In re Moore, 306 N.C. 394, 404, 293 S.E.2d 127, 133 (1982)). “If [the district

court] determines that one or more grounds listed in section 7B-1111 are present, the

court proceeds to the dispositional stage, at which the court must consider whether it

is in the best interests of the juvenile to terminate parental rights.”   In re D.L.W.,

368 N.C. 835, 842, 788 S.E.2d 162, 167 (2016) (citing In re Young, 346 N.C. 244, 247,

485 S.E.2d 612, 614–15 (1997); N.C.G.S. § 7B-1110).

      Respondent-mother challenges both grounds for termination as found by the

district court.   Because a finding of only one ground is necessary to support a

termination of parental rights, we only address respondent-mother’s argument

regarding the basis for termination of her willful failure to make reasonable progress.

See In re T.N.H., 831 S.E.2d 54, 62 (N.C. 2019). A district court may terminate a

parent’s parental rights pursuant to Section 7B-1111(a)(2) if the parent “has willfully

left the juvenile in foster care or placement outside the home for more than 12 months

without showing to the satisfaction of the court that reasonable progress under the

circumstances has been made in correcting those conditions which led to the removal

of the juvenile.” N.C.G.S. § 7B-1111(a)(2).


                                          -6-
                              IN RE: A.R.A., P.Z.A., Z.K.A.

                                    Opinion of the Court



      The findings in the adjudication order indicate that the father’s issues with

substance abuse, the commission of domestic violence in the presence of the children,

and respondent-mother’s failure to protect the children by allowing the father to

reside in the home were the underlying reasons for the children’s removal. The

district court observed that upon intervention by DSS, respondent-mother elected to

voluntarily place the children in foster care “so that the . . . father could reside in the

home with her.” In its termination order, the district court found that respondent-

mother had continued to live with the father since December 2016.              Instead of

protecting the children, respondent-mother continued to blame the children, as well

as other people such as the father’s probation officer, for the father’s return to the

home. She continued to defend the father throughout the termination hearing. The

district court further found that because respondent-mother displayed “a lack of

understanding or acceptance of responsibility for the circumstances and conditions

that led to the [children’s] removal,” she had failed to demonstrate to the satisfaction

of the district court that she had made reasonable progress under the circumstances

in correcting those conditions.

      On appeal, respondent-mother initially challenges several of the district

court’s findings of fact. Those findings of fact which she does not challenge are

deemed to be supported by competent evidence and are binding on appeal. Koufman

v. Koufman, 330 N.C. 93, 97, 408 S.E.2d 729, 731 (1991) (citing Schloss v. Jamison,

258 N.C. 271, 275, 128 S.E.2d 590, 593 (1962); Williams v. Williams, 97 N.C. App.


                                            -7-
                             IN RE: A.R.A., P.Z.A., Z.K.A.

                                  Opinion of the Court



118, 121, 387 S.E.2d 217, 219 (1990)). Moreover, we limit our review of challenged

findings to those that are necessary to support the district court’s determination that

this ground of respondent-mother’s willful failure to make reasonable progress

existed in order to terminate her parental rights. In re T.N.H., 831 S.E.2d at 58–59

(citing In re Moore, 306 N.C. at 404, 293 S.E.2d at 133).

      Respondent-mother challenges finding of fact 47, which states:

             That the . . . parents did not give the Social Worker their
             address until August 21, 2018. However, the parents have
             continued, th[r]ough this termination hearing, to refuse
             the Social Worker access to their home . . . . The [parents]
             have therefore not established safe and stable housing.

Specifically, respondent-mother argues that her testimony directly contradicts the

court’s finding that the parents refused access to the home and contends that the

district court impermissibly shifted the burden of proof onto respondent-mother to

prove at the termination hearing the existence of safe and stable housing.         We

disagree.

      Other, unchallenged findings of fact indicate that respondent-mother and the

father had been evicted from their residence in January 2018 and had either refused

or failed to provide a new address to the DSS social worker between January and

June 2018, making it difficult for the social worker to conduct the home visits

necessary to assess respondent-mother’s ability to provide safe and stable housing.

At the termination hearing, a DSS social worker testified that respondent-mother

and the father had provided a new home address to her on 21 August 2018. However,


                                          -8-
                             IN RE: A.R.A., P.Z.A., Z.K.A.

                                   Opinion of the Court



the social worker was refused access to the home and, therefore, was unable to

determine whether or not it was appropriate for the children. The social worker

further testified that she made four attempts to visit the home and in all four

instances, the parents canceled the visits. Although respondent-mother testified that

she “was not aware of the first time that [the social worker] was gonna visit” and that

she was called in to work on the other days that she was scheduled to meet with the

social worker, it is well-established that a district court “ha[s] the responsibility to

‘pass[ ] upon the credibility of the witnesses and the weight to be given their

testimony and the reasonable inferences to be drawn therefrom.’ ” In re D.L.W., 368

N.C. at 843, 788 S.E.2d at 167–68 (quoting Knutton v. Cofield, 273 N.C. 355, 359, 160

S.E.2d 29, 33 (1968)).

      Thus, it was reasonable for the district court to infer that by repeatedly

canceling home visits, respondent-mother and the father were preventing the social

worker from having access to their home.          Moreover, the district court did not

improperly shift DSS’ burden of proof onto respondent-mother. Rather, the court

simply observed that respondent-mother had failed to rebut DSS’ clear, cogent, and

convincing evidence that she and the father had not established safe and stable

housing for the children. See, e.g., In re Clark, 72 N.C. App. 118, 125, 323 S.E.2d 754,

758 (1984) (holding that instead of shifting the burden of proof, the challenged finding

was “nothing more than an accurate statement of the procedural stance of the case.




                                           -9-
                              IN RE: A.R.A., P.Z.A., Z.K.A.

                                   Opinion of the Court



The finding recites only that the respondents did not produce evidence that

contradicted the allegations set forth in the petition.”).

      Next, respondent-mother challenges the portion of finding of fact 49 that

provides that the parents “have failed to complete their case plan.” Respondent-

mother claims that she has completed the only case plan referenced in the underlying

record.

      Unchallenged findings of fact establish that respondent-mother was required

to complete a parenting education program and demonstrate appropriate parenting

skills, to complete an assessment through APC and comply with recommendations

for treatment, and to provide a safe and stable home which was free from substance

abuse and domestic violence. While the evidence shows that respondent-mother

made some progress in her case plan by completing the APC program and a parenting

education program, nonetheless clear, cogent, and convincing evidence also

demonstrates that she failed to establish an ability to provide a safe and stable home

environment for the children. Thus, these findings are supported by the evidence and

establish that respondent-mother failed to complete her case plan.

      Lastly, respondent-mother challenges the portion of finding of fact 51 that

provides that she “has demonstrated that her relationship with the . . . father takes

priority over the safety of her children.” She argues that the district court erred by

finding that she prioritized her relationship with the father over the safety of the




                                          -10-
                             IN RE: A.R.A., P.Z.A., Z.K.A.

                                   Opinion of the Court



children, where there was no evidence that the parents had engaged in domestic

violence or that the father had engaged in abusive behavior during visits.

      The unchallenged findings of fact reveal that respondent-mother voluntarily

placed the children in DSS custody so that the father could live with her, that she

consistently blamed others for the father’s return to the home, and that she continued

to defend the father throughout the termination hearing. Additional unchallenged

findings of fact demonstrate that the father denied responsibility for assaulting the

children and that he failed to acknowledge responsibility for the children’s removal

from the home. Although the father failed to comply with his case plan, respondent-

mother continued to live with the father from the time that the children were removed

from the home until the termination hearing. As the trier of fact, the district court

reasonably inferred that even where there was no evidence of domestic violence

occurring between the parents after the children’s removal, respondent-mother’s

actions nevertheless indicated that she placed the importance of her relationship with

the father over the safety of her children.

      Secondly, respondent-mother contends that the district court erred by

concluding that a ground existed to terminate her parental rights under N.C.G.S. §

7B-1111(a)(2) where she complied with court-ordered services. Respondent-mother

submits that she made “reasonable progress under the circumstances to correct those

conditions concerning inappropriate parenting choices and exposure of the children




                                          -11-
                             IN RE: A.R.A., P.Z.A., Z.K.A.

                                  Opinion of the Court



to past domestic violence which were the grav[a]men of the concerns originally raised

in December 2016.” We are not persuaded by this assertion.

      Respondent-mother’s argument disregards the primary reason for the removal

of her children—the presence of the father in the home. The district court’s findings

of fact demonstrate that respondent-mother failed to protect her children by allowing

the father, who had assaulted Amy, Peter, and respondent-mother, to return to the

family home. Instead, respondent-mother voluntarily placed the children into DSS

custody so that she could live with the father. She continued to live with him through

the time of the termination hearing. The district court further found that, at the time

of the termination hearing, respondent-mother continued to deny the effect the

father’s domestic abuse had on the children and to blame others, including the

children, for the father’s return to the home. Throughout the termination hearing,

respondent-mother displayed a lack of understanding or acceptance of responsibility

for the conditions that led to the children’s removal. Based on the foregoing, we

conclude that the district court’s findings support its conclusion that respondent-

mother failed to make reasonable progress under the circumstances toward

correcting the conditions that led to the removal of the children.

      Finally, respondent-mother argues that the district court abused its discretion

by concluding that it would be in Peter’s best interest that respondent-mother’s

parental rights be terminated.     She asserts that several of the district court’s

dispositional findings of fact are not supported by the evidence and that the district


                                         -12-
                               IN RE: A.R.A., P.Z.A., Z.K.A.

                                    Opinion of the Court



court failed to make sufficient findings regarding the factors set forth in N.C.G.S. §

7B-1110(a).

      Once the district court finds at least one ground to terminate parental rights

pursuant to N.C.G.S. § 7B-1111(a), it proceeds to the dispositional stage where it

must “determine whether terminating the parent’s rights is in the juvenile’s best

interest” based on the following factors:

               (1) The age of the juvenile.

               (2) The likelihood of adoption of the juvenile.

               (3) Whether the termination of parental rights will aid in
                   the accomplishment of the permanent plan for the
                   juvenile.

               (4) The bond between the juvenile and the parent.

               (5) The quality of the relationship between the juvenile and
                   the proposed adoptive parent, guardian, custodian, or
                   other permanent placement.

               (6) Any relevant consideration.

N.C.G.S. § 7B-1110(a). The district court’s assessment of a juvenile’s best interest at

the dispositional stage is reviewed only for abuse of discretion. In re D.L.W., 368 N.C.

at 842, 788 S.E.2d at 167 (citations omitted). “ ‘[A]buse of discretion results where the

court’s ruling is manifestly unsupported by reason or is so arbitrary that it could not

have been the result of a reasoned decision.’ ” In re T.L.H., 368 N.C. 101, 107, 772

S.E.2d 451, 455 (2015) (quoting State v. Hennis, 323 N.C. 279, 285, 372 S.E.2d 523,

527 (1988)).


                                              -13-
                             IN RE: A.R.A., P.Z.A., Z.K.A.

                                   Opinion of the Court



      First, respondent-mother disputes some of the findings of fact contained in the

dispositional portion of the district court’s order. She contends that a portion of

finding of fact 69, stating that the parents had been advised of Peter’s appointments

with his most recent therapist, was not supported by the evidence. Respondent-

mother also posits that portions of findings of fact 70, 71, and 74 are not proper

findings of fact because they are not determinations made from logical reasoning or

because they lack evidentiary support.        However, assuming arguendo that the

challenged findings are erroneous, any such error would not support the conclusion

that the district court abused its discretion in light of the evidence presented at

disposition and the court’s remaining findings, as we shall now address.

      Respondent-mother argues that the district court did not make sufficient

findings regarding the factors set forth in N.C.G.S. § 7B-1110(a). Specifically, she

contends that the district court should have made findings concerning the likelihood

of Peter’s adoption; the bond between Peter and respondent-mother; and the quality

of the relationship between Peter and the proposed adoptive parent, guardian,

custodian, or other placement. See N.C.G.S. § 7B-1110(a)(2), (4), (5).

      “It is clear that a [district] court must consider all of the factors in section 7B-

1110(a). . . . The statute does not, however, explicitly require written findings as to

each factor.” In re A.U.D., 832 S.E.2d 698, 702 (N.C. 2019). We agree with the Court

of Appeals that the district court is only required to make written findings regarding

those factors that are relevant. In re D.H., 232 N.C. App. 217, 221, 753 S.E.2d 732,


                                          -14-
                              IN RE: A.R.A., P.Z.A., Z.K.A.

                                    Opinion of the Court



735 (2014). We also agree with the Court of Appeals that “a factor is ‘relevant’ if there

is ‘conflicting evidence concerning’ the factor, such that it is ‘placed in issue by virtue

of the evidence presented before the [district] court[.]’ ” In re H.D., 239 N.C. App. 318,

327, 768 S.E.2d 860, 866 (2015) (quoting In re D.H., 232 N.C. App. at 222 n.3, 753

S.E.2d at 735 n.3).

      In the present case, the transcript of the hearing demonstrates that the district

court properly considered the appropriate factors. The district court found that Peter

was almost nine years old and that the termination of respondent-mother’s parental

rights would aid in achieving the permanent plan of adoption. See N.C.G.S. § 7B-

1110(a)(1), (3). With regard to N.C.G.S. § 7B-1110(a)(2), there was no conflict in the

evidence regarding the likelihood of Peter’s adoption. The DSS social worker testified

that, although Peter was not currently in a pre-adoptive placement, the goal was to

get him to a “point of stability that we can secure a pre-adoptive placement for him.”

The social worker went on to testify that there would be a greater likelihood for Peter

to be adopted or to be in an adoptive placement once he became available for adoption,

and that there was no reason to believe that he could not eventually be adopted. We

believe that the district court made the requisite finding regarding the factor

addressed in N.C.G.S. § 7B-1110(a)(4) when it found that any previous bond or

relationship with the respondent-mother was outweighed by Peter’s need for

permanence.     Lastly, as to N.C.G.S. § 7B-1110(a)(5), the district court was not

required to make a finding regarding the quality of the relationship between Peter


                                           -15-
                             IN RE: A.R.A., P.Z.A., Z.K.A.

                                   Opinion of the Court



and the proposed adoptive parent, guardian, custodian, or other permanent

placement, since there was no potential adoptive parent at the time of the hearing.

See In re D.H., 232 N.C. App. at 223, 753 S.E.2d at 736 (“[T]he absence of an adoptive

placement for a juvenile at the time of the termination hearing is not a bar to

terminating parental rights.”).

      In addition to the statutory factors set out in N.C.G.S. § 7B-1110(a)(1)–(5), the

district court considered other relevant factors, as it was permitted to do under

N.C.G.S. § 7B-1110(a)(6), such as the facts that Peter had been in his therapeutic

placement since September 2018 and was doing well in the placement; Peter had a

strong bond with his current foster family and was forming a long-term attachment

to the family; Peter was receiving structure and stability from the foster family; Peter

needed permanence and continued therapy; and respondent-mother was no longer

participating in Peter’s therapy and had not called to inquire about Peter’s welfare.

Based on the foregoing analysis, we are satisfied that the district court’s conclusion

that termination of respondent-mother’s parental rights was in Peter’s best interest

was neither arbitrary nor manifestly unsupported by reason.

      For the reasons stated above, we affirm the 12 December 2018 order of the

district court terminating respondent-mother’s parental rights.

      AFFIRMED.




                                          -16-